Citation Nr: 1038562	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma on 
the right cheek, to include as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1957.

This matter is on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction over the matter was retained 
by St. Petersburg, Florida, RO throughout the appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity 
such as on-site participation in the atmospheric detonation of a 
nuclear device.   

2.  The Veteran's squamous cell carcinoma on his right cheek is 
characterized as a radiogenic disease, but the evidence does not 
indicate that he was exposed to ionizing radiation.  

3.  Squamous cell carcinoma on the Veteran's right cheek was not 
incurred during active duty service or for many years thereafter, 
and is unrelated to service.  


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma was were not incurred in or 
aggravated by active duty and are not the result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.311 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with timely notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After 
a careful review of the file, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's service treatment records and VA outpatient treatment 
records.  The Veteran also submitted his own private treatment 
records.  Further, as will be discussed in greater detail below, 
multiple steps/attempts were made to confirm/verify the Veteran's 
purported exposure to ionizing radiation.  

The Board acknowledges that a VA medical opinion was not obtained 
to determine the nature and etiology of his squamous cell 
carcinoma.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical examination 
is not required as a matter of course in virtually every 
veteran's disability case involving a nexus issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).

In this case, the Veteran's primary contention is that his 
squamous cell carcinoma was due to his exposure to ionizing 
radiation.  The outcome of the appeal turns largely on whether or 
not such exposure can be established.  Thus, since the evidence 
does not indicate that he was exposed to ionizing radiation, a 
medical opinion is not necessary if his carcinoma is due to such 
exposure.  There is also no evidence of the Veteran having cancer 
or a skin problem in service or for many years later.  Indeed, 
aside from having a scar on his chest from the removal of a tumor 
when he was 16 years old, which was noted on enlistment, his 
service treatment records, which includes examinations with the 
Army National Guard as recent as February 1993, are negative for 
any findings of cancer.  Moreover, the available evidence does 
not indicate a potential relationship between this disorder and 
active duty.  In fact, aside from his contention regarding 
radiation exposure, the Veteran has not contended such a 
relationship.  Therefore, the Board finds that a remand for a VA 
opinion would not be beneficial in the adjudication of this issue 
to the extent that it was denied, and is thus not required in 
this case.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

For certain chronic disorders, such as tumors, service connection 
may be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

In addition to the above, entitlement service connection for a 
disorder that is attributable to ionizing radiation exposure 
during service can be shown in three different ways.  Ramey v. 
Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran 
may be presumptively service-connected for any of the specific 
diseases listed in 38 C.F.R. § 3.309(d), which encompass a 
variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a 
radiation-risk activity which, by definition, means the onsite 
participation in a test, or within six months of the test, 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at other certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 
38 C.F.R. § 3.309(d)(3) are not met, service connection may also 
be established if the evidence shows the existence of any other 
"radiogenic" diseases, such as any form of cancer listed under 
38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to 
be radiogenic through a showing of competent scientific or 
medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed 
to ionizing radiation; (2) the veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary 
for Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from the 
Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least as 
likely as not" that the disease resulted from in-service 
radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(c)(1).

Finally, if service connection cannot be established as a result 
of exposure to ionizing radiation, it may still be established on 
a direct basis by showing that the disease or malady was incurred 
during or aggravated by service, a task which includes the burden 
of tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's most recent treatment records reflect 
that he was diagnosed with a squamous cell carcinoma in the area 
of his right temple and upper cheek.  His primary contention is 
that this disorder is attributable to his participation in 
Operation REDWING, which involved a series of nuclear detonation 
tests on the Bikini and Eniwetok (also spelled "Enewetak") 
Atolls from May to August 1956.  He also argues that his cancer 
is the result of his serving in an environment that had been 
irradiated.  He recalls receiving orders not to consume the local 
plant (coconuts) or animal (fish) products due to high levels of 
radiation.

Thus, the Board first considers the Veteran's potential 
entitlement as a "radiation-exposed veteran" under 38 C.F.R. § 
3.309(d), but concludes that service connection is not warranted 
on this basis.  First, squamous cell carcinoma is not a disease 
that may be presumed to be service connected following onsite 
participation in an atmospheric nuclear detonation.  

Moreover, while the Veteran's service records indicate that he 
was stationed at Eniwetok Atoll from November 1954 to December 
1955, 38 C.F.R. § 3.309(d)(3) prescribes the operational period 
for Operation REDWING as lasting from May 6 to August 6, 1956.  
Therefore, the Veteran's service on Eniwetok Atoll preceded 
Operation REDWING and cannot constitute "on-site participation" 
in this program.  

The Board has also considered whether the Veteran's service may 
constitute "onsite participation" in Operation CASTLE, which 
occurred in the same location from March 1 to May 31, 1954.  
Although the Veteran's service records indicate that he was 
stationed at Eniwetok Atoll in November 1954, a March 2007 report 
from the Defense Threat Reduction Agency indicates that, based on 
morning reports, he did not arrive on Eniwetok Atoll until 
December 1954, which would be over six months after the 
conclusion of Operation CASTLE.  Thus, "onsite participation" 
is not shown here either.  Therefore, given that the evidence 
does not indicate the Veteran's onsite participation in either 
Operations CASTLE or REDWING, as defined by 38 C.F.R. § 3.309(d), 
service connection is not warranted on this basis.

Next, the Board considers whether service connection is warranted 
as a radiogenic disease.  On this matter, 38 C.F.R. § 3.311(b)(2) 
includes skin cancer as a radiogenic disease.  The post-service 
treatment records again indicate that his squamous cell carcinoma 
was diagnosed in March 2001, and significantly more than five 
years after his potential exposure.  However, the evidence does 
not indicate that the Veteran was exposed to ionizing radiation.  

Specifically, the Board places significant weight upon the 
findings of the Defense Threat Reduction Agency.  There, the 
Agency reviewed the Veteran's service personnel records and 
confirmed his presence in Eniwetok Atoll.  However, after a 
careful search of dosimetry records, there was no record that the 
Veteran incurred any ionizing radiation exposure.  Also of record 
is a June 2006 report U.S. Department of the Air Force (USAF) 
that indicated a search of the USAF Master Radiation Exposure 
Registry revealed no external or internal data pertaining to the 
Veteran.  In addition, NPRC indicated that no DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, was 
available for the Veteran.  In the absence of evidence to the 
contrary, these records/reports are afforded significant 
probative value.  Therefore, despite the fact that the Veteran 
has been diagnosed with a radiogenic disease, the evidence does 
not indicate that he was exposed to ionizing radiation.  
Accordingly, service connection is not warranted on this basis.  

	Finally, although service connection is not warranted as a result 
of exposure to ionizing radiation, the Board has also considered 
whether service connection should be warranted on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
However, service connection is not warranted on this basis.  The 
Veteran's service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to squamous cell carcinoma 
on the right cheek.  Moreover, at the time of discharge, the 
clinical evaluation of the Veteran's skin was normal.  Therefore, 
no skin cancer of any sort was noted in service.
	
	Next, post-service evidence does not reflect skin cancer 
symptomatology for many years after service discharge.  
Specifically, the first indication of a skin disorder was not 
until he underwent a biopsy in March 2001, which indicated 
squamous cell carcinoma on the right side of his head which 
extended to the base of the cheek. 
	
In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1957 and the first evidence 
of a disorder in 2001 (approximately a 44- year gap).  Moreover, 
when the Veteran submitted a claim for an unrelated disorder in 
March 1961, squamous cell carcinoma was not observed.  The Board 
also affords significant probative value to the fact that service 
treatment records from the Veteran's service in the Army National 
Guard, which date up until 1993, are silent for findings of 
squamous cell carcinoma.  Therefore, a continuity of 
symptomatology is not shown based on the competent evidence.  
	
	To the extent that the Veteran contends that his squamous cell 
carcinoma is related to active duty service, lay evidence 
concerning continuity of symptoms after service is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence, so long as it is credible.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he has not 
indicated that his squamous cell carcinoma has been present since 
active duty.  In any event, while such contentions would be 
competent, they are nonetheless not credible.  Again, the Board 
emphasizes the 44-year gap between discharge from active duty 
service and initial reported symptoms related to squamous cell 
carcinoma.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
	
	Moreover, he filed a claim for benefits in March 1961, where he 
did not seek service connection for any skin disorders.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
skin carcinoma to active duty, as no medical professional has 
established a relationship between this disorder and active duty.  

Moreover, the Board has also considered any statements made 
asserting a nexus between his currently-diagnosed disorder and 
active duty service.  While the Board reiterates that the Veteran 
is competent to report symptoms as they come to him through his 
senses, a skin disorder such as squamous cell carcinoma is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.





(CONTINUED NEXT PAGE)

ORDER

Service connection for squamous cell carcinoma on the right 
cheek, to include as due to exposure to ionizing radiation is 
denied.  




____________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


